Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the amendment filed 06/21/2022. Claims 1 and 26 are amended. Claims 6, 12-21 and 24 are canceled. Claims 1-5, 7-11, 22, 23, and 25-33 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11, 22, 23, and 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim::
	Step 1: Statutory Category?
	Claim 1 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[1] A computerized method for treating a human subject with an impaired function through the development of physical, mental and emotional skills, the method comprising:
A method is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).

Computerized method implies generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[2] fitting the subject with a sensor device having sensors for sensing subject-internal signals
fitting the subject with a sensor device is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The sensor device having sensors are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[3] receiving, by a processor, the sensed subject-internal signals including physiologic signals from the sensor device
receiving, by a processor, first subject-internal signals is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The processor and sensor device are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[4] determining, by the processor, a current subject mind state measure based on neural activity signals of the received subject-internal signals, a current subject body state measure based on muscle activity signals of the received subject-internal signals, and a current subject emotional state measure based on heart rate variability signals of the received subject-internal signals
Abstract Idea: determining  a current subject body state measure and a current subject emotional state measure could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[5a] during a functional skills development session for the subject, selectively displaying, on a user interface, functional skill development activities and training exercises to be performed by the subject, 
Displaying, on a user interface, functional skill development activities is insignificant extra-solution activity (i.e., data presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The user interface is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[5b] wherein a specific functional skill development activity or training exercise of the functional skill development activities and training exercises is displayed automatically and dynamically based on the current subject mind state, the current subject body state and the current subject emotional state measures, wherein the functional skill development activities is for treating the impaired function and training exercises facilitate in maintaining the current subject mind state, the current subject body state and the current subject emotional state at a target mind state, a target body state and a target emotional state, 
Automatically and dynamically a specific functional skill development activity or training exercise of the functional skill development activities and training exercises based on the current subject mind state is insignificant extra-solution activity (i.e., data presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
[5c] wherein selectively displaying the functional skill development activities and training exercises based on the current subject mind state, the current subject body state and the current subject emotional state measures improves recovery of the impaired function
Selectively displaying the functional skill development activities and training exercises based on the current subject mind state, the current subject body state and the current subject emotional state is insignificant extra-solution activity (i.e., data presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
[6] determining a health state of the subject comprising
Abstract Idea: determining a health state of the subject could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[7] determining at least one of, a session mind state recovery profile comprising a session mind state measure recovery pattern as it returns towards a baseline subject mind state, a session body state recovery profile comprising a session body state measure recovery pattern as it returns towards a baseline subject body state, a session emotional state recovery profile comprising a session emotional state measure recovery pattern as it returns towards a baseline subject emotional state
determining at least one of, a session mind state recovery profile, a session body state recovery profile, a session emotional state recovery profile could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[8] comparing at least one of the session mind state recovery profile with a baseline mind state recovery profile, the session body state recovery profile with a baseline body state recovery profile, the session emotional state recovery profile with a baseline emotional state recovery profile, and wherein the health state of the subject is improved if a recovery time interval of at least one of the session mind state recovery profile, the session body state recovery profile and the session emotional state recovery profile is decreased compared to the baseline mind state recovery profile, the baseline body state recovery profile and the baseline emotional state recovery profile
Abstract Idea: comparing at least one of the session mind state recovery profile,  the session body state recovery profile, the session emotional state recovery profile could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[9] wherein determining the baseline mind state recovery profile, the baseline body state recovery profile and the baseline emotional state recovery profile comprises, during a baseline session of the subject
Abstract Idea: determining the baseline mind state recovery profile, the baseline body state recovery profile and the baseline emotional state recovery profile could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[10] determining the baseline subject mind state based on neural activity signals from the subject-internal signals received during the baseline session
Abstract Idea: determining the baseline subject mind state could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[11] determining the baseline subject body state based on muscle activity signals from the subject-internal signals received during the baseline session
Abstract Idea: determining the baseline subject body state could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[12] determining the baseline subject emotional state based on heart rate variability signals from the subject-internal signals received during the baseline
Abstract Idea: determining the baseline subject emotional state could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[13] exposing the subject to a stressor presented by the user interface in communication with the processor, where the stressor includes at least one of an emotional stressor comprising visual image or scene and/or audio information capable of producing a stressed subject emotional state, and a physical stressor comprising a subject body condition or stimulus capable of producing a stressed subject physical state
Exposing the subject to a stressor presented by the user interface in communication with the processor is data presentation which is insignificant extra-solution activity. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The user interface and processor are generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[14] terminating exposure of the subject to the stressor presented on the user interface by the processor
Terminating exposure of the subject to the stressor presented is post-solution activity. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

Abstract Idea: Terminating exposure of the subject to the stressor could be alternatively performed as mental a step (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The user interface and processor are generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[15] receiving, by the processor, subject-internal signals during and after exposing the subject to the stressor
Receiving, by the processor, subject-internal signals during and after exposing the subject to the stressor is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[16] determining a stressed subject mind state based on neural activity signals from the subject-internal signals received during exposure of the stressor
Abstract Idea: determining a stressed subject mind state could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[17] determining a stressed subject body state based on muscle activity signals from the subject-internal signals received during exposure of the stressor
Abstract Idea: determining a stressed subject body state could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[18] determining a stressed subject emotional state based on heart rate variability signals from the subject-internal signals received during the exposure of the stressor
Abstract Idea: determining a stressed subject emotional state could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting that the method is computerized, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the sensor device having sensors,  processor, and user interface and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of sensor device having sensors,  processor, and user interface which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: [0004]-[0005]:… local computing unit… signal sensing apparatuses; [0013]:…a head mountable sensing apparatus… signal sensing devices…the set of subject-external sensing devices including: a set of accelerometers and/or gyroscopes carried by the set of subject-internal signal sensing devices; an ambient temperature sensor; an ambient humidity sensor; and an ambient noise sensor…; [0037]:… The signal sensing apparatuses carry or include appropriate types of sensing devices or elements (e.g., conventional types of sensing devices or elements) for sensing or capturing such types of signals, in a manner readily understood by individuals having ordinary skill in the relevant art…; figure 1, [0040]-[0041], [0044], [0049], [0069]-[0072]: computing unit; [0045] outcome measure can be produced by way of human comparison, evaluation, and rating of these images, and/or automated (e.g., computerized) image registration, correlation/matching, and scoring techniques known to individuals having ordinary skill in the art…; [0048], [0075], [0076], [0092], [0093]: a number of visual/graphical user interface…; [0050] (a) a set of signal sensing apparatuses such as (i) a head apparatus 100 that can be worn on the subject's head, and (ii) a forearm apparatus 200 that can be worn on portions of the subject's forearm; (e.g., which can correspond to a functionally impaired arm and/or hand); [0051]: (b) a local computing system, apparatus, device, or unit 700 such as a laptop or desktop computer, tablet computer, phablet, and/or mobile telephone; [0052] (c) possibly or typically an authentication device 800 (e.g., in the form of a dongle) couplable or coupled to the local computing unit 70; [0061], [0063], [0065]: a set of auxiliary sensing devices/elements…; [0092] portable/mobile devices such as smartphones, each portable/mobile device can execute a mobile app that facilitates or enables the collection, generation, and/or presentation of subject bio-marker measurements and/or subject mind-body-emotion state information; [0095] present disclosure can provide to a subject and/or other individuals (e.g., clinicians or researchers), for instance, as or as a part of a biofeedback interface….; [0096]  The lack of details about the sensor device having sensors,  processor, and user interface indicates that these additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).  Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of “terminating exposure of the subject to the stressor presented on the user interface by the processor” represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 2, 3, 5a-c, and 13-15, as shown in Table One, reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the claimed method being computerized amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the sensor device having sensors,  processor, and user interface in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. The details provided simply further describe the abstract elements of the claim. For example, the limitation “wherein the health state of the subject is improved if a recovery time interval of at least one of the session mind state recovery profile, the session body state recovery profile and the session emotional state recovery profile is decreased compared to the baseline mind state recovery profile, the baseline body state recovery profile and the baseline emotional state recovery profile” is within the realm of abstract ideas as it merely recites a step that could be performed mentally (including an observation, evaluation, judgment, opinion). The level of generality of the claim do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The instant Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of fitting, receiving, determining, displaying, determining, determining, comparing, determining, determining,  determining, determining, exposing, and terminating is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claim 26 is also a computerized method for aiding a human subject in the development of physical, mental, and/or emotional skills, aiding subject awareness of their mind state, body state, and/or emotional state, and providing subject biofeedback , the method comprising steps comparable to those of method claim 1. Accordingly, claim 26 is rejected similarly to claim 1 under 35 U.S.C. § 101. 
Dependent claims 2-5, 7-11, 22, 23, 25 and 27-33 include all the limitations of respective independent claims 1 and 26 from which they depend and, as such, recite the same abstract idea(s) noted above for independent claims 1 and 26. The automatically transferring by way of cellular network communication (Claim 10) is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). The cellular network communication, is claimed at a high level of generality and is viewed as a generic computer element. See Specification ([0071]: data communication with the set of servers, such as by way of a conventional wire-based network coupling, link, or connection). The receiving current subject outcome data (Claim 11) is insignificant extra-solution activity (data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). The set of wearable subject-internal signal sensing devices configured for sensing the subject-internal signals, the set of wearable subject-internal signal sensing devices includes: head mountable sensing apparatus, forearm mountable sensing apparatus, neck mountable sensing apparatus, chest mountable sensing apparatus, waist/hip mountable apparatus, upper leg mountable sensing apparatus, lower leg mountable apparatus, set of subject-external signal sensing devices, wherein the set of subject-external sensing devices includes Page 11 of 14Appl. No. 15/768,556a set of accelerometers and/or gyroscopes carried by the set of subject-internal signal sensing devices, an ambient temperature sensor, an ambient humidity sensor, an ambient noise sensor, and at least one of an ambient lighting level sensor, an ambient atmospheric pressure or elevation level sensor, and an ambient magnetic field intensity sensor, set of subject-external signal sensing devices configured for sensing the subject-external signals, wherein the set of subject-external sensing devices includes a set of accelerometers and/or gyroscopes carried by the set of subject-internal signal sensing devices, an ambient temperature sensor, an ambient humidity sensor, an ambient noise sensor, and at least one of an ambient lighting level sensor, an ambient atmospheric pressure or elevation level sensor, and an ambient magnetic field intensity sensor (claims 23 and 30) are recited and described at a high level of generality. See Specification [0013]; [0037]: The signal sensing apparatuses carry or include appropriate types of sensing devices or elements (e.g., conventional types of sensing devices or elements) for sensing or capturing such types of signals, in a manner readily understood by individuals having ordinary skill in the relevant art; [0038]-[0039]; [0061]; [0063]; [0065]. The above physical elements recited in the claims provide a generic environment in which to carry out the abstract idea. See In re TLI Communications, 823 F.3d at 611 (finding that the tangible components, such as a “telephone unit” and “server,” the physical components merely provide a generic environment in which to carry out “the abstract idea of classifying and storing digital images in an organized manner”); see also Alice, 573 U.S. at 226 (determining that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer). As such, the claimed sensing devices, considered alone and as part of a combination, are no more than generic devices operating in their ordinary capacity to implement the abstract idea. See 84 Fed. Reg. at 55; see also October 2019 Guidance Update, 11-12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). DDR Holdings, LLCv. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[Ajfter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). The visual interface (claim 25) is also claimed at a high level of generality and is viewed as a generic computer element. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”). Furthermore, the claim limitations only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. While the dependent claims may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea. Therefore, claims 2-5, 7-11, 22, 23, 25 and 27-33 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Rejections under 35 U.S.C. § 101 
	Applicant’s arguments filed on 06/21/2022 in regard to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
	In regard to Applicant’s remark that “sensors are necessary in order to determine the various states of the subject accurately and timely”, it is first important to note that, as established in the above rejections, the sensor device having sensors is used in its normal, ordinary, and expected capacity to sense subject-internal signals including physiologic signals. Applicant’s alleged accuracy and speed benefits are not an improvement to the sensors, processor or user interface. “While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.” See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016).
	Applicant’s assertion that “claim 1 is directed to an improvement in the technical field of treating patients with neurological damage or dysfunction” is not persuasive. It is first important to note that in the Office Action dated 12/22/2021, the Examiner rebutted similar remarks as Applicant previously asserted that the instant claims were similar to the claims in Endo and Vanda (pages 19-25). The Examiner’s previous response is incorporated herein by reference. The Examiner is not apprised of any reason claim 1 would be considered a treatment or prophylaxis for a medical condition, requires a particular machine or results in a transformation of the kind that confers patent eligibility on the implementation of an abstract idea.
Additionally, Applicant is respectfully reminded that the claim in Diehr included an algorithm and additional process steps tied to machines and transformations (e.g., “opening the press automatically” in response to a comparison output) and was found to be within the patentable subject matter of § 101. Diehr, 450 U.S. at 187, 191-93. The Examiner fails to see how the features Applicant refers to, i.e., “displaying the appropriate functional skill development activity or training exercise on the user interface based on the subject's current mind, body and emotional state, the target mind, body and emotional states can be maintained during the session to enhance the subject's performance and improve recovery time” is similar to controlling a physical process like the process in Diehr. Claim 1 does not involve any “industrial” or “physical and chemical process” and does not involve the “transformation of an article…into a different state or thing”.
	In regard to Applicant’s remarks that  “[T]he claims are specific to displaying the appropriate functional skill development activity or training exercise based on the subject's current mind, body and emotional state to maintain the subject's current mind, body and emotional states at their target”, the generic displaying of information can be accomplished using the human mind and pen and paper and, as such, is reasonably characterized as a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 (“And we have recognized that merely presenting the results of abstract processes of
collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”) (citing Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (holding that displaying data is an abstract idea); October
2019 Update at 19 n.20 (“While there is no enumerated grouping that encompasses data analysis and display per se in the 2019 [Revised Guidance (PEG)], claims containing this type of limitation may still recite an abstract idea under the 2019 PEG.”) The 2019 Revised Guidance recognizes such mental processes as constituting abstract ideas. 2019 Revised Guidance, 84 Fed. Reg. at 52. As such, the claimed “displaying the appropriate functional skill development activity or training exercise” can alternatively be characterized as a mental process, which is a recognized abstract idea. When a processor and display is used, displaying information is generally viewed as insignificant extra-solution activity. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
	Applicant then asserts “independent claim 1 includes an inventive that is not well understood, not routine and not conventional. In particular, conventional treatment of patients with neurological damage or dysfunction does not include the use of sensors, a processor and a user interface to dynamically switch from displaying one functional skills activity or training exercise to another based on the current mind, body and emotional states of the subject. This is evidenced by the fact of the absence of any art rejection based on anticipation or obviousness”. Applicant’s arguments are not persuasive. As noted in the rejections above, Applicant’s Specification does not reasonably indicate that, at the time of the invention, there was anything technologically challenging about the step of displaying information. To the contrary, the Specification discloses the “processor” by referencing a local computing unit (i.e., figure 1 (depicting what appears to be at least one generic personal computer with a keyboard and monitor), ¶¶ 4, 5, 13, 15, 40, 41, 44, 49, 69-72) and portable/mobile devices such as smartphones, each portable/mobile device (Spec., ¶ 92). The Specification discloses the user interface by referencing a number of visual/graphical user interfaces (Spec. ¶¶ 48, 75, 76, 92, 93). The Specification discloses the sensors by referencing a set of auxiliary sensing devices/elements (Spec. ¶¶ 61, 63, 65). Additionally, the use of computers (including processor(s), user interface) in combination with sensors is old and well-known. For example, computers in combination with sensors have along been used to monitor physical activity of humans, conduct lie detector tests, monitor health/wellness of individuals. Applicant is respectfully reminded that “[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” See Alice, 573 U.S. at 223. Additionally, the Supreme Court has stated, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188–89. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 566 U.S. at 90; see also Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”) and Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (“[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”). Hence, claim 1 does not recite additional elements that, either individually or as an ordered combination, improve the functioning of a computer, recite a particular machine or transformation, or provide any other meaningful limitations (MPEP § 2106.05(a)–(c), (e)), or amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 2019 Revised Guidance, 84 Fed. Reg. at 52–55; MPEP § 2106.05(d).
	For the foregoing reasons, the Examiner maintains that independent claims 1 and 26 and their dependent claims 2-5, 7-11, 22-23, 25, and 27-33 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715